     Case 2:18-cv-00603-KJM-KJN Document 14 Filed 02/08/19 Page 1 of 2


 1 Elliot Gale (State Bar No. 263326)
   egale@sagarialaw.com
 2 Joe Angelo (State Bar No. 268542)
   jangelo@sagarialaw.com
 3 SAGARIA LAW, P.C.
   3017 Douglas Blvd., Ste. 200
 4 Roseville, California 95661
   Telephone: (408) 279-2288
 5 Facsimile: (408) 279-2299

 6 Attorneys for Plaintiff
   Brandon Weldy
 7

 8
                                   UNITED STATES DISTRICT COURT
 9
             EASTERN DISTRICT OF CALIFORNIA — SACRAMENTO DIVISION
10

11
     BRANDON WELDY,                                   Case No.: 2:18-cv-00603-KJM-KJN
12
                   Plaintiff,
13                                                    JOINT STIPULATION OF DISMISSAL
14         vs.                                        WITH PREJUDICE

15 USAA SAVINGS BANK,

16                 Defendant.
17

18

19

20

21

22

23

24

25

26

27

28

                                                     1
                                JOINT STIPULATION OF DISMISSAL WITH PREJUDICE
     Case 2:18-cv-00603-KJM-KJN Document 14 Filed 02/08/19 Page 2 of 2


 1          TO THE COURT, CLERK OF COURT, AND ALL PARTIES:

 2          IT IS HEREBY STIPULATED by and between plaintiff Brandon Weldy and defendant

 3 USAA Savings Bank (“USAA SB”), that Plaintiff hereby dismisses the above-entitled action and

 4 all claims asserted in the action against USAA SB with prejudice pursuant to Federal Rule of Civil

 5 Procedure, Rule 41(a)(1)(A)(ii), and that each party shall bear its own attorneys’ fees and costs.

 6

 7 DATED: February 8, 2019                     SAGARIA LAW, P.C.

 8                                             By:          /s/ Elliot W. Gale
 9                                             Elliot W. Gale
                                               Attorneys for Plaintiff
10                                             Brandon Weldy
11
     DATED: February 8, 2019                   DKM LAW GROUP
12

13
                                               By:          /s/ Joshua Kastan
14                                             Joshua Kastan
                                               Attorneys for Defendant
15
                                               USAA Savings Bank
16

17

18

19

20

21

22

23

24

25

26

27

28

                                                      2
                            JOINT STIPULATION OF DISMISSAL WITH PREJUDICE
